Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Oct. 5, 2020 has been received and entered.
Currently, Claims 20-22, 24-27, and 29-31 are pending. Claims 20-22, 24-27, and 29-31 are examined on the merits.
Election/Restrictions
Applicant's election of ethanol, reflux extraction, macular degeneration in the reply filed on Dec. 4, 2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)}.
A search of the elected species has determined these elected species to be free of the art. Following the procedure set forth in MPEP section 803.02, the search has been extended to additional species to the extent to determine patentability.  The search was extended to include retinal degeneration as the angioedema.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2020, 4/14/2018, 7/7/2017, 12/22/2016 is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22, 24-27, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the term “cinnamon twig and moutan root bark are mixed in a weight ratio of 1:1 to 1:8, respectively” is indefinite because the ingredients are two items and the ratios are referring to four ingredients.  The “respectively” is used to denote order and its subsequent order corresponding to the first order.  The use of “respectively” does not make any sense here.  Please amend.
Claim Rejections - 35 USC §103
Claims 20-22, 24-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kurachi et al, (from IDS, JP 2007-695514) in view of He (CN 1772261 A) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
 added to the crude drug of cinnamon and heated for 30 minutes, filtered, distilled off ethanol under reduced pressure to concentrate the cinnamon extract (EXAMPLE).
However, Karachi et al. does not teach moutan root bark extract, cinnamon and moutan in a ratio of 1:1 to 1:8, refluxing in ethanol.
He teaches treatment for retinal periphlebitis and macular hemorrhage with tree peony hark (Abstract). Moutan root bark would read on tree peony bark extract.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use cinnamon with moutan root bark because these ingredients are known for treating retinal degeneration. One would have been motivated to make a method with cinnamon with moutan root bark for the expected benefit of treating retinal degeneration. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
 because the use is to treat angioedema, which includes macular degeneration (see Applicant’s Specification, [0001]). Thus, the range from 1:1 to 1:8 is encompassed by the teachings of the reference, and would have been obvious to use. Thus, it would have been obvious to make a concentrated composition containing cinnamon and moutan for use as a supplement to the diet. Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F,2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious tor a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference. Thus, absent some demonstration of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use ethanol to reflux herbs because ethanol refluxing are known conventional solvents for extracting ingredients from herbs. One would have been motivated to make an extract for the expected benefit of extracting ingredients tor treating angioedema. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
Response to Arguments
Applicant argues that there is unexpected results.
In response to Applicant’s argument, the results found in Table 4 and subsequent experiments use 1:8 extract of cinnamon twig and peony root.  The other ratios are not shown; therefore, all the ratios are not commensurate in scope with the claims. Therefore, the results are not convincing.  At most, only 1:8 ratio can be shown to be synergistic.
Applicant argues that the Kurachi and He references cannot be used together.
In response to Applicant’s argument, Kurachi et al. is used to teach the disorder includes eye strain, low vision, presbyopia, sand-blind eye, reduction in visual function, dark-adaptation reduction, age related macular degeneration and pigment  added to the crude drug of cinnamon and heated for 30 minutes, filtered, distilled off ethanol under reduced pressure to concentrate the cinnamon extract (EXAMPLE).  He teaches treatment for retinal periphlebitis and macular hemorrhage with tree peony hark (Abstract).  The two ingredients are found to be used for treating retinal degeneration.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use cinnamon with moutan root bark because these ingredients are known for treating retinal degeneration. One would have been motivated to make a method with cinnamon with moutan root bark for the expected benefit of treating retinal degeneration. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use ethanol to reflux herbs because ethanol refluxing are known conventional solvents for extracting ingredients from herbs. One would have been motivated to make an extract for the expected benefit of extracting ingredients tor treating angioedema. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655